
	
		I
		112th CONGRESS
		2d Session
		H. R. 6210
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Conyers (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for additional immigrant visas for certain entrepreneurs and job creators, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Investment and Job Creation
			 Act of 2012.
		2.Immigrant visas
			 for Entrepreneurs and Job Creators
			(a)Aliens who are
			 members of the professions holding advanced degreesSection
			 203(b)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(B)) is
			 amended—
				(1)by striking
			 (B) (i) Subject to clause (ii) and inserting the following:
			 (B) National Interest
			 Waivers.—
					
						(i)In
				generalSubject to clauses
				(ii) and
				(iii)
						;
				(2)in clause
			 (ii)—
					(A)by striking
			 (ii) (I) The Attorney General and inserting the following:
			 (ii) Physicians working in
			 shortage areas or veterans facilities.—
						
							(I)In
				generalThe Secretary of
				Homeland
				Security
							;
					(B)in subclause (II), by striking (II)
			 No permanent resident visa and inserting the following: (II)
			 Prohibition.—No
			 permanent resident visa;
					(C)in subclause
			 (III), by striking (III) Nothing in this subparagraph and
			 inserting the following: (III)
			 Statutory
			 construction.—Nothing in this subparagraph; and
					(D)in subclause (IV), by striking (IV)
			 The requirements of  and inserting the following: (IV)
			 Effective
			 date.—The requirements of; and
					(3)by inserting after
			 clause (ii) the following:
					
						(iii)Entrepreneurs
				and job creatorsThe Secretary of Homeland Security shall grant a
				national interest waiver pursuant to clause (i) on behalf of any alien
				entrepreneur with respect to whom a petition for preference classification has
				been filed under subparagraph (A) if—
							(I)the alien has
				engaged in a new commercial enterprise (including a limited partnership or
				similar entity) in the United States; and
							(II)such enterprise
				has benefitted the United States economy and satisfied the employment creation
				requirements described in section
				204(m).
							.
				(b)Skilled workers,
			 professionals, and other workersSection 203(b)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(b)(3)) is amended by inserting
			 after subparagraph (C) the following:
				
					(D)National
				interest waiver for entrepreneurs and job creatorsThe Secretary
				of Homeland Security shall waive application of subparagraph (C) on behalf of
				any alien entrepreneur with respect to whom a petition for preference
				classification has been filed under subparagraph (A) if—
						(i)the alien has
				engaged in a new commercial enterprise (including a limited partnership or
				similar entity) in the United States; and
						(ii)such enterprise
				has benefitted the United States economy and satisfied the employment creation
				requirements described in section
				204(m).
						.
			(c)Requirements
				(1)In
			 generalSection 204 of the Immigration and Nationality Act is
			 amended by adding at the end the following:
					
						(m)Entrepreneurs
				and job creators
							(1)Job creation
				requirementsFor purposes of sections 203(b)(2)(B) and
				203(b)(3)(D), a new commercial enterprise shall be deemed to have benefitted
				the United States economy and satisfied the employment creation requirements of
				this subsection if the enterprise—
								(A)has, during the
				period beginning 4 years prior to the date that a petition for preference
				classification with respect to the alien has been filed under subparagraph (A),
				created direct, full-time employment—
									(i)for not less than
				5 United States workers; or
									(ii)in the case of an
				enterprise in a Distressed Area Development Zone, for not less than 3 United
				States workers; and
									(B)the enterprise has
				received enough investment or revenue during the period described in
				subparagraph (A) to support the employment creation requirements described in
				such subparagraph.
								(2)DefinitionsFor
				purposes of sections 203(b)(2)(B) and 203(b)(3)(D):
								(A)Full-time
				employmentThe term full-time employment means
				employment in a position that requires at least 35 hours of service per week at
				any time, regardless of who fills the position. Such employment may be
				satisfied on a full-time equivalent basis by calculating the number of
				full-time employees that could have been employed if the reported number of
				hours worked by part-time employees had been worked by full-time employees.
				Full-time equivalent employment shall be calculated by dividing the part-time
				hours paid by the standard number of hours for full-time employees.
								(B)Investment or
				revenueThe term
				investment or revenue does not include any assets acquired,
				directly or indirectly, by unlawful means. The term investment
				includes assets provided by the alien entrepreneur and may include assets,
				including venture capital investments, provided pursuant to an investment
				agreement with investors who are United States citizens or aliens lawfully
				admitted to the United States for permanent residence.
								(C)United states
				workerThe term United States worker means an
				employee (other than the immigrant or the immigrant’s spouse, sons, or
				daughters) who—
									(i)is
				a citizen or national of the United States; or
									(ii)is an alien who
				is lawfully admitted for permanent residence, is admitted as a refugee under
				section 207, is granted asylum under section 208, or is an immigrant otherwise
				authorized to be employed in the United States.
									(3)Priority
				dateThe priority date for any alien who is adjusting status from
				any nonimmigrant classification described in section 101(a)(15) and who
				receives a national interest waiver under section 203(b)(2)(B) or 203(b)(3)(D)
				shall be the date of the first petition or application for status under section
				101(a)(15) filed with respect to that alien.
							.
				(2)Distressed area
			 development zonesSection 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the
			 following:
					
						(53)The term
				Distressed Area Development Zone means—
							(A)a low-income
				geographic area, as such term is defined in section 351 of the Small Business
				Investment Act of 1958 (15 U.S.C. 689); or
							(B)a city or county
				in the United States—
								(i)that has
				experienced high unemployment (of not less than 150 percent of the national
				average, as determined by the Secretary of Labor) within the preceding 24
				months; or
								(ii)has had a 20
				percent or more decrease in population since
				1970.
								.
				(d)Conforming
			 amendments
				(1)Section 203 of the
			 Immigration and Nationality Act is amended by striking Attorney
			 General each place such term appears and inserting Secretary of
			 Homeland Security.
				(2)Section
			 204(a)(1)(E) of the Immigration and Nationality Act is amended by inserting
			 or under paragraph (2) or (3) of section 203(b) if such alien is seeking
			 a national interest waiver under section 203(b)(2)(B) or 203(b)(3)(D),
			 after 203(b)(1)(A).
				
